Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/931,019 filed on July 16, 2020.
Applicant filed a Request for Continued Examination on February 15, 2022 subsequent to a final rejection mailed on November 15, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on November 15, 2021 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed February 15, 2022 has been entered.
Applicant has amended claims 1, 3, 7, 10-12, 20 and 21. Claims 1-21 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on February 15, 2022 have been fully considered.
Applicant is respectfully reminded that RCE is considered a new application and that there is no requirement for the Office to respond to applicant’s arguments. Nevertheless, as a curtsey to the applicant and in the interest of expediating the prosecution, the following brief response is provided. 

On p. 10 of the applicant's arguments/remarks, with respect to rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Jang et al., US 2913.0322524 A1 (Jang) in view of Ratner, US 2018/0295375 A1 (Ratner), applicant argues that:
“Jang is silent on the aspect of a content genre of the video data. Therefore, for at least these reasons, Jang fails to teach or suggest the above-mentioned feature of amended independent Claim 1.” (emphasis added.)
The examiner respectfully disagrees.
The instant application involves processing of video frames of a video game. As it was previously pointed out (see Response to Arguments in the Office action dated November 15, 2021), a video frame of a movie has several distinct characteristics that makes it easily distinguishable from a video frame of a video game. Except for a “cut” or when a scene is changed – requiring instantaneous decoder refresh), video frames in a movie have a continuity that is absent from frames of video games which is characterized by rapid changes such as jumps of video game characters and icons from one place to the other from one frame to the next. Such jumps, as well as other rapid changes from one frame to the next in a video game can be described as “motion amount.” Another feature that is present in a frame of a video game but is absent in a frame of a movie, is the crowded scene and complex patterns in a video frame which can be described as “pixel complexity.” For this reason, video games that are played on 
Furthermore, such characteristics as “motion amount” and “scene complexity” can be considered as “a content genre of the video data” where the content genre of the video data is given the broadest reasonable interpretation. See MPEP 2111.
The amendment made to claim 1, as well as other independent claims do not change the scope of the claims as explained in the Office action that appears below. In addition, most of these amendments involve amending “configured to” to “configured to:” and the like which do not change the scope of the claim.
	The examiner maintains his rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-2, 4-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US 2913.0322524 A1 (hereinafter “Jang”) in view of Ratner, US 2018/0295375 A1 (hereinafter “Ratner”).
a content genre of one or more portions of the input video content [par. 87 – ref. ROI information generated by ROI detection unit]; a region-of-interest (ROI) generator [FIGS. 9-11 any one of units 70A, 70B or 70C] configured to receive an indication of a content genre of the input video content [FIGS. 9-11, any one of units 71A, 71B or 71C] or the content genre of the one or more portions of the input video content [note that “or” is a disjunctive and hence the amendment does not change the scope of the claim] and select one or more predetermined regions of corresponding video frames of the input video content or one or more portions of the input video content as one or more ROIs based on the content genre of the input video content or the content genre of the one or more portions of the input video content [FIG. 9, par. 221 – ref. to image complexity calculator that determines image complexity based in the degree of change in an image]; a rate controller [FIG. 8, units 20C first rate controller and unit 40F second rate controller] configured to: receive the one or more ROIs [ROIs are base layer video and enhancement layer video] and determine a first encoder rate for the one or more ROIs and a second encoder rate for one or more non-ROIs of the corresponding video frames [FIIG. 8, pars. 202-205]; and a video encoder [FIGS. 15-16, the base layer encoder is considered as the encoder to encode to one or more ROIs – essential content – and the enhancement layer encoder is considered as the encoder to encode to one or more non-ROIs – nonessential content that would enhance the picture which would be nice to have but not essential to have] configured to: receive the input ;, and generate a compressed bit stream of the input video content using the first encoder rate for the one or more ROIs and the second encoder rate for the one or more non-ROIs [pars. 264-265, FIGS. 15-16 show details of the various processes involved]. Even though Jang discloses all the limitations of the claim as noted in the above, Jang’s disclosure is directed to multi-layer video coding rather than partitioning frames of a video into foreground regions (ROIs) and background regions (non-ROIs) and encode each with different bitrates. While the process disclosed by Jang can be adopted and applied to this case, multi-layer coding are often used for purposes other than foreground and background coding. In the context of the disclosure for the instant application, Ratner discloses a method and apparatus for receiving a video file [abstract], segmenting the video file [abstract], determining foreground in the video file [abstract] and background in the video file [areas other than foreground] and encoding the video file [abstract] using different bitrates for said regions [FIGS. 67A-C, 68A-C and 69A-C, par. 547]. Specifically, Ratner discloses a video encoder [FIG. 1, unit 102] configured to receive the input video content [bitstream 106], the one or more ROIs [abstract, par. 110] and the one or more non-ROIs [abstract, regions other than foreground], and the first and second encoder rates [par. 99 – ref. to metadata such as encoding instructions that include bitrates for encoded video stream(s)]; and generate a compressed bit stream of the input video content using the first encoder rate for the one or more ROIs and the second encoder rate for the one or more non-ROIs [FIGS. 67A-C, 68A-C and 69A-C, par. 547]. Therefore, in view of disclosures by Ratner, it would have been obvious to a person of ordinary skill in the art before the effective filing 
With respect to claim 2, Jang and Ratner, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ratner discloses wherein the content detection engine is configured to determine the content genre from metadata of the input video content [par. 99 – see explanation under the above rejection of claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Jang and Ratner, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Jang discloses wherein the one or more ROIs can be in a predetermined location [par. 136]. 
With respect to claim 5, Jang and Ratner, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Jang discloses wherein the one or more ROIs can be in a predetermined size [par. 241]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

With respect to claim 7, Jang and Ratner, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ratner discloses wherein the first encoder rate is greater than the second encoder rate [FIG. 22, par. 259]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 16-18, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1 and 7 respectively.  Claim 17 involves a limitation regarding streaming the compressed bitstream. It is well-known that the encoded or compressed bitstream is either transmitted or streamed over a network [see Jang, par. 32] or stored in memory. Therefore, claims 16-18 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1 and 7, respectively.	

3 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ratner, as applied to claim 1, and further in view of Genty et al., US 2019/0377946 A1 (hereinafter “Genty”).
With respect to claim 3, Jang and Ratner, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Jang and Ratner, alone or in combination do not explicitly disclose the limitation wherein the content detection engine is configured to determine the content genre using one or more artificial intelligence models. However, Genty discloses the limitation wherein the content detection engine is configured to determine the content genre using one or more artificial intelligence models [par. 46]. Therefore, in view of disclosures by Genty, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Jang and Ratner with Genty, with the motivation to devise a method and apparatus based on artificial intelligence to train sensors to continuously monitor and detect changes in foreground and background of the monitored images [Genty: abstract, par. 46].

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ratner, as applied to claim 1, and further in view of Perrin, US 2016/0110903 A1 (hereinafter “Perrin”).
With respect to claim 8, Jang and Ratner, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Jang and Ratner, alone or in combination do not explicitly disclose the limitation wherein the input video content comprises video game content. However, Perrin discloses the limitation wherein 
With respect to claim 9, Jang, Ratner and Perrin, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 8. Furthermore, Perrin discloses wherein a first content genre comprises a first person perspective action video game [pars. 60-61 – ref. to move, jump, kick, etc.]; and a second content genre comprises a strategy video game [pars. 60-61 – ref. to menu selection]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 8.
With respect to claims 19-20, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 8-9 respectively.  Therefore, claims 19-20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 8-9, respectively.

Claims 10-11, 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al., US 2007/0081587 A1 (hereinafter “Raveendran”) in view of Jang.
: a frame sampler configured to sample sets of frames or scenes of input video content [par. 10 – ref. to content information being obtained or calculated which requires examination of sample sets of frames or scenes of input video content]; and a scene classifier configured to determine a content genre of each set of frames or each scene of the input video content [par. 11 – ref. to content classification – also note that “or” is a disjunctive]. But Raveendran does not explicitly disclose a region-of-interest (ROI) generator configured to: receive an indication of the content genre of each set of frames or each scene of the input video content; and select one or more predetermined regions of a corresponding video frame as one or more ROIs based on the determined content genre; and a rate controller configured to: receive indications of the one or more ROIs: and determine a first encoder rate for the one or more ROIs and a second encoder rate for one or more non-ROIs of the corresponding sets of frames or scenes. However, Jang discloses a region-of-interest (ROI) generator [FIGS. 9-11 any one of units 70A, 70B or 70C] configured to: receive an indication of a content genre of each set of frames or each scene input video content [FIGS. 9-11, any one of units 71A, 71B or 71C]; and select one or more predetermined regions of corresponding video frames as one or more ROIs based on the determined content genre [FIG. 9, par. 221 – ref. to image complexity calculator that determines image complexity based in the degree of change in an image]; and a rate controller [FIG. 8, units 20C first rate controller and unit 40F second rate controller] configured to receive indications of one or more ROIs [ROIs of the corresponding sets of frames or scenes [FIIG. 8, pars. 202-205]. Therefore, in view of Jang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to Raveendran and Jang with the motivation to devise a method and apparatus for generating a video bitstream where the stream contains video content that have different bit bitrates based on the contents of different regions of the video [Jang: abstract].
With respect to claim 11, Raveendran and Jang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 10. Furthermore, Jang discloses the method further comprising: a video encoder [FIGS. 15-16, the base layer encoder is considered as the encoder to encode to one or more ROIs – essential content – and the enhancement layer encoder is considered as the encoder to encode to one or more non-ROIs – nonessential content that would enhance the picture which would be nice to have but not essential to have] configured to generate a compressed bit stream based on the first encoder rate for the one or more ROIs and the second encoder rate for the one or more non-ROIs of corresponding sets of frames or scenes [pars. 264-265, FIGS. 15-16 show details of the various processes involved]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 10.
With respect to claim 13, Raveendran and Jang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 10. Furthermore, 
With respect to claim 14, Raveendran and Jang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 13. Furthermore, Raveendran discloses wherein the variable location comprises a position relative to one or more given features in the input video content [pars. 253 – ref. to I-frames that involve scenes where locations of objects in the scene have had a major changes requiring random access switching]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 10.
With respect to claim 21, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claim 13 but the claim depends from claim 20. Therefore, claim 21 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of combination of claims 13 and 20.

s 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raveendran and Jang, as applied to claim 10, and further in view of Ratner.
With respect to claim 12, Raveendran and Jang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 10.  But Raveendran and Jang, alone or in combination, do not explicitly disclose wherein the first encoding rate is greater than the second encoding rate. However, Ratner discloses wherein the first encoding rate is greater than the second encoding rate [FIG. 22, par. 259]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Raveendran and Jang with Ratner with the motivation to devise an image processing apparatus and method for receiving a video file, segmenting the video file, determining foreground in the video file, partitioning the video file and encoding the video file based on criteria set forth by metadata associated with the video file [Ratner: abstract, par. 99].

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raveendran and Jang, as applied to claim 10, and further in view of Perrin.
With respect to claim 15, Raveendran and Jang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 13. But Raveendran and Jang, alone or in combination, do not explicitly disclose wherein a first content genre comprises a first person perspective action video game; and a second content genre comprises a strategy video game. However, Perrin discloses wherein a first genre comprises a first person perspective action video game [pars. 60-61 – ref. to move, jump, kick, etc.]; and a second genre comprises a strategy video game [pars. 60-61 – 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Yamagaki et al., US 2019/0191128 A1, discloses image processing devices and methods.
Atti et al., US 2019/0013028 A1, discloses multi-stream audio coding.
Ratner et al., US 2017/0337711 A1, discloses video processing and encoding.
Kirenko et al., US 2013/0294505 A1, discloses video coding and decoding.
Wang et al., US 2006/0238445 A1, discloses region-of-interest coding.
Wang et al., US 2006/0238444 A1 discloses quality-metric biased region-of-interest coding for video.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571)272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485